             Case 21-00083                Filed 04/25/21         Entered 04/25/21 18:20:49                   Doc# 1        Page 1 of 12
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ALASKA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Aesthetic Family Dentistry, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1550 West Parks Highway
                                  Wasilla, AK 99654
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Matanuska Susitna                                               Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.akdental.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
Debtor
            Case 21-00083                  Filed 04/25/21          Entered 04/25/21 18:20:49       Doc# 1
                                                                                       Case number (if known)
                                                                                                                              Page 2 of 12
          Aesthetic Family Dentistry, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                6212

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                  The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                          Case number
                                                 District                                 When                          Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor
             Case 21-00083                   Filed 04/25/21            Entered 04/25/21 18:20:49       Doc# 1
                                                                                           Case number (if known)
                                                                                                                                    Page 3 of 12
          Aesthetic Family Dentistry, LLC
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                  Relationship
                                                    District                                When                            Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
Debtor
            Case 21-00083        Filed 04/25/21         Entered 04/25/21 18:20:49       Doc# 1
                                                                            Case number (if known)
                                                                                                       Page 4 of 12
         Aesthetic Family Dentistry, LLC
         Name

                             $50,001 - $100,000                       $10,000,001 - $50 million      $1,000,000,001 - $10 billion
                             $100,001 - $500,000                      $50,000,001 - $100 million     $10,000,000,001 - $50 billion
                             $500,001 - $1 million                    $100,000,001 - $500 million    More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
Debtor
            Case 21-00083                Filed 04/25/21          Entered 04/25/21 18:20:49       Doc# 1
                                                                                     Case number (if known)
                                                                                                                              Page 5 of 12
          Aesthetic Family Dentistry, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 25, 2021
                                                  MM / DD / YYYY


                             X   /s/ Scott Allen Methven                                                 Scott Allen Methven
                                 Signature of authorized representative of debtor                        Printed name

                                 Title    Managing Member




18. Signature of attorney    X   /s/ David H. Bundy                                                       Date April 25, 2021
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 David H. Bundy
                                 Printed name

                                 David H. Bundy, P.C.
                                 Firm name

                                 721 Depot Drive
                                 Anchorage, AK 99501
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     907-248-8431                  Email address      dhb@alaska.net

                                 7210043 AK
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
          Case 21-00083                    Filed 04/25/21              Entered 04/25/21 18:20:49                     Doc# 1          Page 6 of 12
                                                               United States Bankruptcy Court
                                                                           District of Alaska
 In re      Aesthetic Family Dentistry, LLC                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Scott Allen Methven                                                 membership       100%                                       membership
 1550 West Parks Highway
 Wasilla, AK 99654


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date April 25, 2021                                                         Signature /s/ Scott Allen Methven
                                                                                            Scott Allen Methven

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 21-00083                    Filed 04/25/21             Entered 04/25/21 18:20:49        Doc# 1      Page 7 of 12



                                                               United States Bankruptcy Court
                                                                         District of Alaska
 In re      Aesthetic Family Dentistry, LLC                                                             Case No.
                                                                                 Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Aesthetic Family Dentistry, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 April 25, 2021                                                      /s/ David H. Bundy
 Date                                                                David H. Bundy
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Aesthetic Family Dentistry, LLC
                                                                     David H. Bundy, P.C.
                                                                     721 Depot Drive
                                                                     Anchorage, AK 99501
                                                                     907-248-8431 Fax:907-248-8434
                                                                     dhb@alaska.net




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
          Case 21-00083                    Filed 04/25/21            Entered 04/25/21 18:20:49      Doc# 1      Page 8 of 12




                                                               United States Bankruptcy Court
                                                                        District of Alaska
 In re      Aesthetic Family Dentistry, LLC                                                          Case No.
                                                                                Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       April 25, 2021                                          /s/ Scott Allen Methven
                                                                     Scott Allen Methven/Managing Member
                                                                     Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 21-00083   Filed 04/25/21   Entered 04/25/21 18:20:49   Doc# 1   Page 9 of 12

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




     David H. Bundy
     David H. Bundy, P.C.
     721 Depot Drive
     Anchorage, AK 99501


     Aesthetic Family Dentistry, LLC
     1550 West Parks Highway
     Wasilla, AK 99654


     ALIGN Technology, Inc.
     2820 Orchard Parkway
     San Jose, CA 95134


     AT&T Mobility
     P O Box 6463
     Carol Stream, IL 60197-6463


     Burkhart Dental Supply
     2502 South 78th St.
     Tacoma, WA 98409-9053


     Burkhart Equipment Finance
     1310 Madrid, Suite 101
     Marshall, MN 56258-4002


     Castable Ceramics
     4111 Minnesota Dr #200
     Anchorage, AK 99503


     Cedr HR Solutions
     2919 East Broadway Blvd
     Suite 250
     Tucson, AZ 85716


     Change Healthcare
     5995 Windward Parkway MSTP 4901
     Alpharetta, GA 30005


     Christopher J. Kayser
     121 SW Morrison St. Suite 700
     Portland, OR 97204


     De Lage Laden Financial Services, Inc.
     P O Box 41602
     Philadelphia, PA 19101-1602
Case 21-00083   Filed 04/25/21   Entered 04/25/21 18:20:49   Doc# 1   Page 10 of 12


  Denali Refuse
  7362 W Parks Highway #602
  Wasilla, AK 99623


  Dental Intelligence
  2100 W Pleasant Grove
  Pleasant Grove, UT 84062


  DPS Media
  P O Box 776738
  Chicago, IL 60677-6738


  Enstar Natural Gas Company
  P O Box 190288
  Anchorage, AK 99519-0288


  Entech Alaska LLC
  420 East 100th Avenue
  Anchorage, AK 99515-2603


  Findlay Dental Lab
  1434 E 9400 S #105
  Sandy, UT 84093


  First National Bank Alaska
  P O Box 100700
  Anchorage, AK 99510


  Glidewell
  4141 MacArthur Blvd
  Newport Beach, CA 92660


  Glidewell Direct
  18551 Von Karman Ave
  Irvine, CA 92612


  Guardian Security Systems Inc.
  2600 Seward Highway
  Anchorage, AK 99503


  Health Assure/Alasco
  American Linen Division
  P O Box 240048
  Anchorage, AK 99524-0048
Case 21-00083   Filed 04/25/21   Entered 04/25/21 18:20:49   Doc# 1   Page 11 of 12


  Highland Capital Corporation
  1 Passaic Avenue
  Fairfield, NJ 07004


  IPFS Corporation
  P O Box 412086
  Kansas City, MO 64141-2086


  JM Consulting
  14205 NW 55th Court
  Vancouver, WA 98685


  Markel
  P O Box 650028
  Dallas, TX 75265-0028


  Mat-Su Bookkeeping
  2925 W. Seafront Dr
  Wasilla, AK 99654


  Matanuska Electric Association
  P O Box 2929
  Palmer, AK 99645-2929


  Matanuska Telephone Association
  1740 S Chugach St
  Palmer, AK 99645


  NIM, Inc.
  4681 East Shoreline Circle
  Wasilla, AK 99654


  Ohana Media Group LLC
  833 Gambell Street
  Anchorage, AK 99501


  Open Dental Software
  3275 Marietta St SE
  Salem, OR 97317


  Paychek of New York, LLC
  220 Kenneth Drive
  Rochestyer, NY 14623-4277
Case 21-00083   Filed 04/25/21   Entered 04/25/21 18:20:49   Doc# 1   Page 12 of 12


  Paychex
  Human Resources Services
  1175 John Street
  West Henrietta, NY 14586-9199


  ProHealth Capital
  P O Box 41602
  Philadelphia, PA 19101-1602


  Rock Creek Property Services
  8575 W. John Street
  Wasilla, AK 99623


  TIAA Bank
  P O Box 911608
  Denver, CO 80291-1608


  Ultradent Products, Inc.
  P O Box 952648
  St. Louis, MO 63195-2648


  Valley Business Machines
  5825 East Mayflower Court
  Wasilla, AK 99654


  Valley Dentures
  5305 N Nodding Ct.
  Palmer, AK 99645


  Vital Records Control
  Dept 5874
  P O Box 11407
  Birmingham, AL 35246-5874


  Weave Communications, Inc.
  2000 West Ashton Blvd Suite 100
  Lehl, UT 84043


  William G. Royce
  310 K Street Suite 200
  Anchorage, AK 99501


  Scott Allen Methven
  1550 West Parks Highway
  Wasilla, AK 99654
